Citation Nr: 0310932	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-09 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, secondary to the
service-connected residuals of a shrapnel wound of the right 
buttock. 

2.  Entitlement to service connection for a left arm and 
shoulder disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
for service connection for back pain-as secondary to the 
service-connected residuals of a shrapnel wound of his right 
buttock, and for a left arm and shoulder disorder.


REMAND

In October 2002, the Board undertook further development of 
this case to avoid remanding it to the RO.  The Board had 
that authority pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Recently, however, on May 1, 2003, the U.S. Court of Appeals 
for the Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) were invalid.  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. 
May 1, 2003).  So the Board cannot address the issues in this 
appeal without first remanding the case to the RO for 
appropriate consideration.
The Board further notes that, as part of the development, it 
was requested that the veteran undergo a VA orthopedic 
examination in order to determine the nature and etiology of 
any left arm and low back disorders.  The record indicates 
that examinations were schedule for January 2003; however, 
they were subsequently cancelled due to incorrect 
jurisdiction.  So another request for a VA orthopedic 
examination was made in March 2003, and the record now 
includes the report of an x-ray of the back taken in April 
2003.  The record also includes what appears to be the last 
page of an examination of the spine, conducted on April 12, 
2003, wherein the examiner referred to a previously dictated 
report on the shoulder.  But the reports of the spine and 
shoulder examinations have not been associated with the other 
evidence in the claims file (c-file), and they must be prior 
to further consideration of the appeal since they are in VA's 
constructive possession.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development 
and consideration:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West. 2002) are fully complied with and 
satisfied.  This includes notification of 
the law, as well as compliance with the 
notice requirements as to what VA will do 
and what the appellant must do, as 
discussed in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable laws and regulations, all 
such development must be accomplished.  

2.  The RO should request that the 
veteran provide the names and addresses 
of all medical care providers (VA and 
non-VA) who may possess additional 
records relevant to treatment of his 
claimed low back and left arm/shoulder 
disorders since February 2003.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records 
(not currently on file) directly from the 
providers.  This should include, but is 
not limited to, the reports of the April 
2003 compensation examinations performed 
at the VAMC in Columbia, South Carolina.  
The RO should also request that the 
veteran provide any additional relevant 
medical records he may possess.  Failures 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

3.  In the event the examinations were 
not conducted, or the reports of them 
(for whatever reason) cannot be obtained, 
the RO should arrange for the veteran to 
undergo another VA orthopedic examination 
in order to determine the current nature 
and etiology of any left arm and low back 
disorder, including arthritis.  The 
claims folder, including a copy of this 
Remand, must be made available to the 
examiner prior to the examination.  
All indicated tests and studies should be 
conducted and the findings reported in 
detail.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current disability 
of the left arm/shoulder and low back is 
the result of a disease or injury 
sustained in service, and whether any 
arthritis found was initially manifested 
within one year after service.  With 
respect to the low back, the examiner 
should also indicate whether it is at 
least as likely as not the any current 
low back disorder, to include arthritis, 
is due to or the result of or is 
aggravated by the service-connected 
residuals of the shrapnel wound of the 
right buttock.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested VA medical report 
and required opinions to ensure they are 
responsive to and in complete compliance 
with the directives of this remand.  And 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claims for service connection 
for left arm and low back disorders.  If 
the determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document must include 
a discussion of the reasons and bases for 
the decision reached.  The veteran and 
his representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




